—Judgment of the Supreme Court, New York County (Jeffrey Atlas, J.), entered March 23, 1989, which dismissed the petition brought pursuant to CPLR article 78 seeking reversal of a determination of the Department of Finance that petitioners are ineligible for partial real property tax exemption benefits under the Industrial and Commercial Incentive Program (ICIP), unanimously affirmed, without costs.
Section 11-259 (c) of the Administrative Code of the City of New York expressly provides that application for ICIP benefits must be made to the Department of Finance prior to the issuance of a building permit authorizing construction work on the premises. Nine months prior to applying for ICIP benefits, petitioners obtained building permits permitting "excavation and construction” with the condition that they submit documentation that the ground had the bearing capacity to support the structures planned for the site. Excavation and soil tests were satisfactorily completed, and the soil was found suitable to support the proposed structures. No additional building permits were required to be obtained by petitioners prior to beginning construction. The record establishes that the permits received by petitioners on or about November 6, 1986 were simply renewals of the original permits which were *527issued to petitioners following their submission of proof to the Department that they had reinsured the construction site in compliance with the Workers’ Compensation Law. Based on the foregoing facts and statutory law, the court properly concluded that the determination of the Department of Finance denying petitioners’ ICIP benefits was rational (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur— Sullivan, J. P., Ross, Rosenberger, Ellerin and Rubin, JJ.